DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Amendment
The amendment filed on 8 July 2022 fails to place the application in condition for allowance. 
Claims 1 and 3-20 are currently pending.
Claims 1 and 3-11 are currently under examination,
Claims 12-20 are currently withdrawn

Status of Rejections
The rejection of claims 1 and 3-11 under 35 U.S.C. 102 or 103 are herein withdrawn due to Applicant’s Amendment filed 8 July 2022.
 The Double Patenting Rejection is hereby maintained.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Claim 1 limitation “a reflection plate for forming an ultra/mega sonic standing wave area in the immersion bath” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “a reflection plate” coupled with functional language “for forming an ultra/mega sonic standing wave area in the immersion bath” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The recitation of reflection plate does not connote any particular structure or material. It is further noted that with respect to claim 11, the recitation of further structures of the reflection plate thus negates the interpretation under 35 U.S.C. 112 6th paragraph. 
Claim 1 limitation “a first oscillating actuator configured for oscillating the substrate holder along its axis for making the substrate holder pass through the entire ultra/mega sonic standing wave area with different ultra/mega sonic power intensity, so as to result in an uniformed sonic energy dose distribution across the substrate held by the substrate holder in an accumulated time.” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “a first oscillating actuator” coupled with functional language “for making the substrate holder pass through the entire ultra/mega sonic standing wave area with different ultra/mega sonic power intensity, so as to result in an uniformed sonic energy dose distribution across the substrate held by the substrate holder in an accumulated time.” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Claim 5 limitation “a rotating actuator configured for rotating the substrate holder” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “a rotating actuator” coupled with functional language “for rotating the substrate holder” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Claim 6 limitation “a second oscillating actuator configured for oscillating the substrate holder along propagation direction of the ultra/mega sonic standing wave, the frequency of the third oscillating actuator being larger than that of the first oscillating actuator while the substrate passing through the standing wave area” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “a third oscillating actuator” coupled with functional language “for oscillating the substrate holder along propagation direction of the ultra/mega sonic standing wave, the frequency of the third oscillating actuator being larger than that of the first oscillating actuator while the substrate passing through the standing wave area” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Claim 2 limitation “an adjusting mechanism configured for adjusting one of the reflection plate and the ultra/mega sonic device to be parallel to the other.” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “an adjusting mechanism” coupled with functional language “for adjusting one of the reflection plate and the ultra/mega sonic device to be parallel to the other.” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Claim 1 limitation “an actuator for oscillating the reflection plate or the ultra/mega sonic device along the propagating direction of the ultra/mega sonic standing wave, the frequency of the actuator is 1 to 10 HZ, the oscillation amplitude is equal to N time of half wave length of the ultra/mega sonic standing wave, N is an integer number from 1 to 10.” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “an actuator” coupled with functional language “for oscillating the reflection plate or the ultra/mega sonic device along the propagating direction of the ultra/mega sonic standing wave, the frequency of the actuator is 1 to 10 HZ, the oscillation amplitude is equal to N time of half wave length of the ultra/mega sonic standing wave, N is an integer number from 1 to 10.” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-11 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 and of U.S. Patent No. 10,113,244. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim is generic to the previously issued claim via deletion of the recitation of “at least one set of electrodes…”.

Response to Arguments
Applicant's arguments filed 8 July 2022 have been fully considered but they are not persuasive.
In response to Applicant’s argument towards the rejection under Double Patenting, Applicant argues by virtue of amending the preamble to recite “from electrodeless electrolyte” said amendment overcomes the Double Patenting rejection. This argument is not persuasive as the limitation does not affect the scope of invention in light of MPEP 2111.02 II since it recites purpose and intended use “for…from electrodeless electrolyte”. Furthermore, the recitation “electroless electrolyte” is somewhat redundant since the electrolyte itself is a liquid, i.e. claimed “immersion bath” which thus does not have electrodes contained therein. In other words, the electrolyte, even in an electroplating process, is not comprised of electrodes but of the metal salt being plated (plus additives, etc). Thus, the structure of the previously issues patent claims towards the apparatus are useable without electrodes ([0011]).
Therefore, the instant claims are generic to the previously issues claims.
Applicant further presents argument towards the interpretation of several limitations under 35 U.S.C. 112(f), Applicant has not complied in disputing the interpration by NOT presenting s showing that the claim itself recited sufficient structure for performing said claimed function. Applicant does identify corresponding structure with reference to the specification by page and line number, or drawing. Rather, Applicant attempts to argue what “one skilled in the art would recognize the structure associated with a sonic device and a reflection plate” without any showing those terms are used commonly in the art. The limitation “for forming…” does not follows explicitly “reflection plate” and does not particularly impart the said function to the sonic device. Instead, the limitation recites what the function of the plate is for, to provide the standing wave area. The sonic device obvious contributes to said function, but as currently drafted, the limitation clearly follows the generic placeholder formula of providing a means for. One could argue that the claim invokes dual placeholders complimenting the function, since the sonic device is not so limited as such nor the reflection plate.
With respect to Applicant’s similar arguments towards the “first oscillating actuator”, Applicant alleges the term is commonly used in the art and that one skilled in the art “would understand associated structure”. This statement is a clear admission that the term “first oscillating actuator” itself does not recite any particular structure in providing the oscillation function as required by the instant claim language. While a citation to Wikipedia is appreciated, it does not establish that the term is commonly used in the art nor change the interpretation of the instant limitation in light of the specification.
No further arguments are presented.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/Primary Examiner, Art Unit 1795